DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 13 have been amended.
Claims 5-7, 12-14, 18, and 19 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0139713 by Gschwind et al. (hereinafter referred to as “Gschwind”) in view of US Publication No. 2017/0322905 by Ould-Ahmed-Vall et al. (hereinafter referred to as “Ould”). 
Regarding claims 5, 12, and 18, taking claim 5 as representative, Gschwind discloses:
 an instruction processing device, comprising: a first register adapted to store a target data address; a second register adapted to store a target data length; a third vector register adapted to store source data (Gschwind discloses, at ¶ [0023], a computer system that includes any number registers that store information. This discloses three registers adapted to store a target address, target data length, and source data.); 
a decoder adapted to receive and decode a data storage instruction, the decoded data storage instruction instructing that the first register is a first operand, the second register is a second operand, and the third vector register is a third operand... (Gschwind discloses, at ¶ [0025], a store instruction that specifies a destination memory address, a length of data to be stored, and a source vector register. While Gschwind does not explicitly disclose a decoder, Gschwind discloses executing an encoded store instruction, such as the stvx1 instruction. This implicitly discloses a decoder that receives and decodes the encoded store instruction. For example, see claim 1, which recites obtaining the store instruction, determining the values of the operands of the store instruction, and performing (executing) the specified store operation.); and 
an execution unit coupled to the first register, the second register, the third vector register and the decoder, and executing the decoded data storage instruction, so as to acquire the target data address from the first register, acquire the target data length from the second register, and acquire the source data from the third vector register, select target data, with a length being based on the element size and the target data length in the source data, from least significant bit of the source data, and store data in the source data at a position with a start address being the target data address in a memory coupled to the instruction processing device (Gschwind discloses, at ¶¶ [0023]- [0028], computer system that executes a store instruction that stores data from a vector source register specified by one operand to a memory address specified by a second operand in the amount specified by a third operand. Length is specified in terms of the number of elements. See, e.g., ¶ [0004]. Length thus depends on the element size, e.g., 4 elements of size 8 bits results in a data length of 32 bits, while 4 elements of size 16 bits results in a data length of 64 bits. Gschwind also discloses, at ¶ [0037] and Figure 4 selecting data in the source data starting with the least significant bits.).
Gschwind does not explicitly disclose wherein the data storage instruction is further decoded to obtain an element size as an immediate operand.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
specifying element size using an immediate operand (Ould discloses, at claim 12, element size is specified in an immediate operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 6 and 13, taking claim 6 as representative, Gschwind, as modified, discloses the elements of claim 5, as discussed above. Gschwind does not explicitly disclose wherein the decoded data storage instruction further instructs the element size.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
wherein the decoded data storage instruction further instructs an element size, wherein the element size is at least a bit width of elements in the third vector register (Ould discloses, at claim 12, element size is specified in an immediate operand. As disclosed at claim 9, this applies to each of the vector elements.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 7, 14, and 19, taking claim 7 as representative, Gschwind, as modified, discloses the elements of claim 6, as discussed above. Gschwind also discloses:
wherein the target data length is a number of elements, and wherein the execution unit is adapted to select the target data with a number being the number of elements...from the source data, so as to store the target data in the memory (Gschwind discloses, at ¶ [0027], specifying the vector length. As indicated, e.g., at ¶ [0029], the length refers to a number of elements, as storing partial elements would be disadvantageous.).
Gschwind does not explicitly disclose the length being the element size.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
specifying element size using an immediate operand (Ould discloses, at claim 12, element size is specified in an immediate operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 12-14 of the response filed October 14, 2022 (“response”), the Applicant argues, “"the data storage instruction is further decoded to obtain an element size as an immediate operand;" which is not taught or suggested, either alone or in combination, by Gschwind and Ould.” In support of this position, the Applicant argues, “Ould describes that the combination of different operand vector sizes and different data element sizes results in the potential mask vectors of different sizes. However, Ould nowhere discloses or teaches or suggests that the program code instruction (presumably equated to the claimed "data storage instruction") is decoded to obtain a size of the data elements as an immediate operand. Further, Ould merely describes that the combination of different operand vector sizes and different data element sizes results in potential mask vectors of different sizes. However, Ould is silent on the aspect of obtaining the size of the data elements by decoding the program code instruction.”
Though fully considered, the Examiner respectfully disagrees. Ould explicitly discloses, e.g., at claims 9 and 12, decoding an instruction that includes an immediate operand that specifies vector element sizes. Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 14-15 of the response the Applicant argues that the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183